DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
This action is response to the communications filed on May 02, 2022. 
Claims 1 - 20 were previously presented. Claims 1, 9, and 16 have been amended.  Claims 6 – 8, 13 – 15, and 18 – 20 have been cancelled.  Claims 21 – 26 are new.  Claims 1 – 5, 9 – 12, 16 – 17, and 21 – 26 are currently pending. 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on September 09, 2020 is acknowledged and being considered by the examiner.

Response to Arguments
Applicant’s arguments, see pages 7 – 12 of Applicant’s Remarks, with respect to 35 USC § 101 have been fully considered and are persuasive.  The previous rejection of claims 1 – 20 has been withdrawn. As detailed below, the claims recite a judicial exception that is integrated into a practical application by providing an improvement to the functioning of a computer or to any other technology or technical field
Applicant’s arguments, see page 8 of Applicant’s Remarks, with respect to 35 USC § 102 have been fully considered and are persuasive.  The previous rejection of claims 1, 3, 4, 5, 9, 11, 12, and 16 has been withdrawn. 
Applicant’s arguments, see pages 8 – 9 of Applicant’s Remarks, with respect to 35 USC § 103 have been fully considered and are persuasive.  The previous rejection of claims 2, 6 – 8, 10, 13 – 15, and 17 - 20 has been withdrawn. 

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance:
The present invention is directed towards a unified view operator interface system and method. Independent claim 1, and similarly independent claims 9 and 16, teach the novel and non-obvious features of:
A system, comprising one or more processors and one or more non- transitory computer-readable memories coupled to the one or more processors and configured with instructions executable by the one or more processors to cause the system to perform operations comprising:
obtaining historical rider requests for rides and historical itinerary selections, wherein the historical rider requests comprise historical rider context information and historical location information associated with each historical rider request, and the historical itinerary selections comprise a set of historical itineraries generated by a ride-hailing platform and a selection from the set of historical itineraries; 
training a machine learning model based on the historical rider requests and the historical itinerary selections for generating scores for itinerary candidates in response to a given rider's request for a ride, wherein the scores represent likelihoods of the given rider selecting corresponding itinerary candidates; 
obtaining rider context information associated with a rider's request for a ride; 
obtaining location information, wherein the location information includes an origin and a destination; 
generating a set of itineraries, wherein each itinerary in the set of itineraries includes at least one mode of transportation to allow a rider to travel from the origin to the destination; 
feeding the rider context information and the set of itineraries into the trained machine learning model to obtain a plurality of scores;  
ranking each itinerary in the set of itineraries based on the plurality of scores rider context information; 
receiving a rider selection from the set of itineraries; and 
retraining the machine learning model based on the received rider selection and the rider context information.	
The examiner notes that the features of training a machine learning model based on the historical rider requests and the historical itinerary selections for generating scores for itinerary candidates in response to a given rider's request for a ride, wherein the scores represent likelihoods of the given rider selecting corresponding itinerary candidates; receiving a rider selection from the set of itineraries; and retraining the machine learning model based on the received rider selection and the rider context information distinguishes the claimed invention from the prior art. 
	While obtaining historical rider request for rides and historical itinerary selections, training a machine learning model based on historical requests, generating scores and ranking  itineraries based on a machine learning model, and receiving a selection from a user of a set of presented itineraries are known in the art, the combination of retraining the machine learning model based on the a received selection and the context of the rider making the selection is novel.  Moreover, even assuming arguendo that the features of the claims exist individually, the combination of features as claimed would not have been obvious to one of ordinary skill in the art because any combination of the evidence obtained to reach the combination of features as claimed would require a substantial reconstruction of Applicant’s claimed invention relying on improper hindsight bias.
	The following references have been identified as the most relevant prior art to the claimed invention:
US 20150345951 A1 to Dutta el al teaches: Methods and systems for determining one or more routes in a navigation system. A request comprising a first set of parameters corresponding to a trip is received. The first set of parameters comprise at least one an originating node for the trip, a destination node for the trip, a start time for the trip, or a set of preferences associated with the trip. The one or more routes between the originating node and the destination node are determined based on the first set of parameters. Each of the one or more routes comprises at least one public transportation sub-trip traversed by a public vehicle and a private transportation sub-trip traversed by a private vehicle. The one or more routes are ranked based on a trip score associated with the one or more routes. The trip score is determined based on the set of preferences.
US 20190258967 A1 to Gonzalez et al teaches: A travel planning system, via a user interface, receives requirements for a trip from a user; collects preference information of the user for the trip; searches available travel options based on the requirements and the preference information; builds an itinerary based on the searched travel options by use of a balance combination of relative weights for sources of the preference information; applies external data relevant to the itinerary; obtains a response to the itinerary from the user; and either adjusts the itinerary or makes reservations respective to the travel options in the itinerary, depending on types of a response from the user.
US 20170316523 A1 to Jafri teaches: A matrix format with one dimension showing categories of the flights and one dimension showing ranges of the categories can be used by a customer looking for a travel flight. The selection of the customer on the flight matrix can be converted to travel preferences, which can be stored in a travel preference profile of the customer. The travel preference profile can be updated when the customer searches and books travel flights. Ultimately, the travel preference profile can reflect the customer desires and subsequent travel searches can results in a small number of, preferable only one, flight itineraries most suitable to the customer.  Jafri further discloses programs that can perform the machine intelligence methods for selecting flight itineraries for the customers. The programs can be used in a data processing system, or can be used in a mobile system, such as a cell phone, which can communicate with airlines for generating travel plans, and which can perform the machine intelligence algorithms for choosing flight itineraries for the customers
US 20190228347 A1 to McSpadden et al teaches: Presenting multiple sets of itineraries to a traveler to better model traveler’s preferences. Previous selection(s) may influence subsequent selections of sets of two or more itineraries. For example, a sequential Bayesian experimental design may be used for choosing sets of itineraries to display. As another example, an information gain-based criterion may be used to select subsequent sets of itineraries. The criterion may approximate the expected change in information gain between the traveler's preferences distribution before and after response to any set of itineraries. This may reduce the options for selecting the next set of itineraries, thereby increasing the probability of selecting a set that maximizes the information traveler's preferences.
	 Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Subject Matter Eligibility
	The claims are directed towards eligible subject matter for the following reasons:
Independent claim 1, and similarly independent claims 9 and 16, recite the following limitations and additional elements that are directed to eligible subject matter:
A system, comprising one or more processors and one or more non- transitory computer-readable memories coupled to the one or more processors and configured with instructions executable by the one or more processors to cause the system to perform operations comprising:
obtaining historical rider requests for rides and historical itinerary selections, wherein the historical rider requests comprise historical rider context information and historical location information associated with each historical rider request, and the historical itinerary selections comprise a set of historical itineraries generated by a ride-hailing platform and a selection from the set of historical itineraries; 
training a machine learning model based on the historical rider requests and the historical itinerary selections for generating scores for itinerary candidates in response to a given rider's request for a ride, wherein the scores represent likelihoods of the given rider selecting corresponding itinerary candidates; 
obtaining rider context information associated with a rider's request for a ride; 
obtaining location information, wherein the location information includes an origin and a destination; 
generating a set of itineraries, wherein each itinerary in the set of itineraries includes at least one mode of transportation to allow a rider to travel from the origin to the destination; 
feeding the rider context information and the set of itineraries into the trained machine learning model to obtain a plurality of scores;  
ranking each itinerary in the set of itineraries based on the plurality of scores rider context information; 
receiving a rider selection from the set of itineraries; and 
retraining the machine learning model based on the received rider selection and the rider context information.	
	The claim recites limitations that are directed to certain methods of organizing human including sales activities or behaviors for providing a user with itineraries for a transportation request, which is an abstract idea under Step 2A prong 1.  The additional elements identified above integrate the judicial exception into a practical application under Step 2A prong 2 considerations, therefore qualifying the claims as eligible subject matter under 35 U.S.C. 101.  The identified additional elements in independent claim 1, and similarly claims 9 and 16, integrate the judicial exception into a practical application because it provides an improvement to the functioning of a computer or to any other technology or technical field.  The independent claims are directed to a machine learning model based on specific training data to predict a rider's likelihood for selecting a given itinerary or obtaining such a machine learning model trained in this way, applying such machine learning model to rank a set of itineraries generated by a ride- hailing platform, and retraining the machine learning model based on newly collected training data (e.g., making the machine learning model self-evolving).  The model may be tuned during the training process to fully learn the mappings between the rider features and the rider preferences. Instead of ranking of the itineraries solely based on the features of the itineraries themselves (e.g., ranking them based on the prices, or based on the travel times), the limitations enable personalized itinerary ranking. More importantly, the machine learning model recited in claim 1 is self-evolving by "retraining [itself] based on the received rider selection and the rider context information."  (Applicant’s Remarks pages 7 – 8 and specification [0048] and [0051]). 
The invention as claimed provides improvements to the functioning of a computer or to any other technology or technical field. Therefore, the additional elements integrate the abstract idea into a practical application and are eligible subject matter. 


Examiner Comment
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Delahaye, T., Acuna-agost, R., Bondoux, N., Nguyen, A., & Boudia, M. (2017). Data-driven models for itinerary preferences of air travelers and application for dynamic pricing optimization. Journal of Revenue and Pricing Management, 16(6), 621-639. (Year: 2017)
Delahaye et al teaches techniques for solving the problem of modeling air passenger choice between flight itineraries. Delahaye describes a two-stage approach to predict travelers’ choice behavior by combining machine learning and discrete choice-modeling techniques.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARTER P BROCKMAN whose telephone number is (571)270-3404.  The examiner can normally be reached on M-F 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Resha Desai can be reached on 571-270-7792.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CARTER P BROCKMAN/Examiner, Art Unit 3628  

/RESHA DESAI/Supervisory Patent Examiner, Art Unit 3628